Exhibit 26(h)(xii) Amendment No. 3 dated 6-27-2007 to Participation Agreement among Variable Insurance Products’ Funds, Fidelity Distributors Corporation andPeoples Benefit Life Insurance Company dated 12-1-2000 May 16, 2007 Peoples Benefit Life Insurance Company Ms. Meg Cullem-Fiore 4333 Edgewood Road, N.E. Cedar Rapids, Iowa 52499 Re: Participation Agreement among Variable Insurance Products Fund, Variable Insurance Products Fund II, Variable Insurance Products Fund III, Fidelity Distributors Corporation (the “Underwriter”) and Insurance Company (the “Company”), dated December 1, 2000, as amended (the “Participation Agreement”) Dear Ms. Cullem-Fiore: The Company, the Underwriter and the above referenced Variable Insurance Products Funds (the “Current Funds”) are parties to the above-referenced Participation Agreement.As explained in the notice sent to you on May 3, 2007, Fidelity is in the process of reorganizing some of the portfolios of the Current Funds (the “Affected Portfolios”) for administrative purposes.In connection with this reorganization, the Affected Portfolios will be moved into corresponding “shell” portfolios of a new Variable Insurance Products Fund V (“Fund V”).A list of all of the Affected Portfolios covered by the reorganization and the corresponding Fund V portfolios is set forth on the attached Exhibit. In connection with this change, we are asking for your consent to (1) the amendment of the Participation Agreement to add Fund V as a “Fund” party under the terms of the Participation Agreement (the “Amendment”) and (2) the assignment of all of the Current Funds’ rights, benefits and obligations under the Participation Agreement with respect to the Affected Portfolios to Fund V, with respect to the corresponding portfolios of Fund V, and the release of the Current Funds from the obligations so assigned (the “Assignment”).The Participation Agreement will remain in full force and effect in accordance with its terms, as so amended and assigned herein. Your signature below will indicate the Company’s consent to the Amendment and Assignment of the Participation Agreement as set forth above, to become effective immediately upon consummation of the reorganization. Thank you for your prompt attention to this matter.If for some reason we cannot obtain your signature prior to the reorganization, and the Company submits orders or instructions under the Participation Agreement thereafter, we will deem the Company to have consented to these matters.Please do not hesitate to contact your Fidelity Relationship Manager or Key Account Manager if you have any questions. Very truly yours, FIDELITY DISTRIBUTORS CORPORATION By:/s/ Bill Loehning Name:William Loehning Title:Executive Vice President VARIABLE INSURANCE PRODUCTS FUND, VARIABLE INSURANCE PRODUCTS FUND II VARIABLE INSURANCE PRODUCTS FUND III, and VARIABLE INSURANCE PRODUCTS FUND V By:/s/ Kimberley Monasterio Name:Kimberley Monasterio Title:Treasurer The Undersigned Consents to the Amendment and Assignment of the Participation Agreement as of this 27th day of June2007: PEOPLES BENEFIT LIFE INSURANCE COMPANY By:/s/ Priscilla I. Hechler Name:Priscilla I. Hechler Title:Assistant Vice President and Assistant Secretary Please keep one copy and return the other to: Sharon Salter Director, Contracts Management Fidelity Investments 100 Salem Street, O2N Smithfield RI02917 EXHIBIT A AFFECTED PORTFOLIOSFUND V PORTFOLIOS Variable Insurance Products FundVariable Insurance Products Fund V Money Market PortfolioMoney Market Portfolio Variable Insurance Products Fund II Asset Manager PortfolioAsset Manager Portfolio Asset Manager: Growth PortfolioAsset Manager: Growth Portfolio Investment Grade Bond PortfolioInvestment Grade Bond Portfolio Variable Insurance Products Fund IV Freedom Income PortfolioFreedom Income Portfolio Freedom 2005 PortfolioFreedom 2005 Portfolio Freedom 2010 PortfolioFreedom 2010 Portfolio Freedom 2015 PortfolioFreedom 2015 Portfolio Freedom 2020 PortfolioFreedom 2020 Portfolio Freedom 2025 PortfolioFreedom 2025 Portfolio Freedom 2030 PortfolioFreedom 2030 Portfolio FundsManager 20% PortfolioFundsManager 20% Portfolio FundsManager 50% PortfolioFundsManager 50% Portfolio FundsManager 70% PortfolioFundsManager 70% Portfolio FundsManager 85% PortfolioFundsManager 85% Portfolio Strategic Income PortfolioStrategic Income Portfolio
